DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/21/2021.
Claims 1, 2, 3, 4, 6, 7, 8, 10, 11, 12, 13 are amended.
Claims 1 – 14 are presented for examination.


Response to Arguments
Claim Rejections - 35 USC § 103

The Applicant has amended the independent claims and has incorporated elements of claim 4 into independent claim 1 and elements of claim 8 into independent claim 6 and elements of claim 13 into independent claim 10. Claims 4, 8 and 13 were previously indicated as being objected to due to their respective dependence from a rejected claim. With the incorporation of elements from claims 4, 8, and 13 the Applicant has incorporated subject matter into the independent claims which was previously found to be allowable. Therefore due to the Applicant’s amendment the claims are now found to be allowable over the prior art. Therefore the rejection of the claims are withdrawn.


Allowable Subject Matter
Claims 1- 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the Office action dated 6/4/2021 none of these references taken either alone or in combination with the prior art of record disclose “… collecting boundary condition data of a pre-analysis area; obtaining feature data of the fire through simulation analysis according to the boundary condition data; obtaining a detection rate of each detector according to the feature data; converting the detection rate of each detector into a proportion value according to a value of the detection rate… continuously obtaining a detection rate according to a smoke detector; and continuously inputting the detection rate to the engineered deep learning model…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127